NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 5 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

                                                No. 17-16705
VALERIE SOTO, as Guardian Ad Litem of
Y.D., a minor,                                  D.C. No.
                                                2:16-cv-2063-JCM-NJK
                      Plaintiff-Appellant,

 v.                                             MEMORANDUM*

CLARK COUNTY SCHOOL DISTRICT,

                      Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                 James C. Mahan, Senior District Judge, Presiding

                    Argued and Submitted November 16, 2018
                            San Francisco, California

Before: HAWKINS, GRABER, and THACKER,** Circuit Judges.

      On January 22, 2016, Valerie Soto (“Appellant”), as guardian of Y.D., filed a

due process complaint with the Clark County School District (“District”), along with

a request for an administrative hearing pursuant to the Individuals with Disabilities


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Stephanie Dawn Thacker, Circuit Judge for the United
States Court of Appeals for the Fourth Circuit, sitting by designation.
Education Act (“IDEA”). The administrative hearing began May 2, 2016. Two days

later, prior to the issuance of a decision, the parties entered into a settlement

agreement, in which Appellant “agree[d] that all issues” in her complaint had been

resolved and “withdr[e]w [her] request for an impartial due process hearing, with

prejudice.”

      Appellant then filed this action in district court against the District alleging

violations of the Americans with Disabilities Act of 1990 (“ADA”) and the

Rehabilitation Act of 1973. The district court dismissed the action for failure to

exhaust administrative remedies. Appellant concedes that exhaustion is required.

See 20 U.S.C. § 1415(l) (requiring exhaustion before filing of an ADA or

Rehabilitation Act claim when a plaintiff is “seeking relief that is also available

under [the IDEA]”). She contends, however, that she properly exhausted by settling

and releasing her IDEA claims. We disagree. Subsection 1415(l) requires that “the

procedures under subsections (f) and (g) . . . be exhausted” before filing ADA and

Rehabilitation Act claims. Subsection (f) sets forth procedures for an impartial due

process hearing, and subsection (g) provides a mechanism for appeal of a due

process hearing decision. Those procedures were not exhausted within the meaning

of § 1415(l) because, pursuant to the settlement agreement, Appellant explicitly

withdrew her request for an impartial due process hearing, with prejudice.

      AFFIRMED.


                                          2                                   17-16705